Title: From Benjamin Franklin to the Comtesse d’Houdetot, 9 June 1784
From: Franklin, Benjamin
To: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’



Passy le 9 Juin 1784

J’ai reçu, ma chere Amie, votre Lettre infiniment obligeante, et depuis ce temps Je n’ai fait que songer au charmant Projet d’aller à Sanois, passer quelques Jours avec vous. Je souhaiterois de tout mon coeur être en état de l’exécuter; mais plus J’y pense, et plus il me paoit impraticable: car Je me sens moins en état de marcher que la derniere fois que J’eus le plaisir de vous voir, puisqu’en n’allant pas plus loin que chez Made. Brillon, cela m’a fait tant de mal que J’en ai souffert pendant plusieurs Jours; ce qui m’oblige a renoncer au Bonheur qui m’attendoit dans votre agréable Societé et charmante Retraite de Sanois, et à me consoler par l’Espérance de vous voir quelques fois quand vous serez de retour à Paris. Mes petits Fils sont très sensibles à la Bonté que vous avez eue de vous ressouvenir d’eux, et de les inviter à m’accompagner. Ils se Joignent a moi pour vous en faire leurs sinceres Remercimens. Je souhaite que la Santé et le Plaisir vous accompagnent dans votre voyage et que vous trouviez partout le même Bonheur que vous ferez éprouver à vos Amis.

B. Franklin
Made. la Comtesse d’Houdetot.

